Citation Nr: 1205110	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder manifested by an abnormal Papanicolaou test result.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity.

4.  Entitlement to a compensable disability rating for service-connected left ankle capsulitis prior to January 8, 2007, and in excess of 10 percent thereafter.

5.  Entitlement to an effective date prior to May 2, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at an RO formal hearing conducted in March 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's appeal stems from VA Forms 9 (substantive appeals) received in October 2008 and October 2011.  The Veteran requested to participate in a Board video-conference hearing conducted at the RO when completing the October 2011 VA Form 9, which perfected her appeal seeking an earlier effective date for the grant of her TDIU.  As this claim would likely involve a discussion of her other disabilities on appeal, which she claims aggregately culminated in rendering her unemployable, the Board finds that the Veteran's claims should be remanded to afford her the opportunity to participate in her requested hearing and to allow consideration of this relevant testimony.  See 38 C.F.R. § 20.700 (2011) (a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person); see also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video-conference hearing before a member of the Board.  Notification of the scheduled hearing should be sent to the Veteran's latest address of record, and a copy of the notice should be associated with the Veteran's claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


